 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   JERALD MORRIS LARRY,                             No. 1:17-cv-00172-DAD-GSA (PC)
10                       Plaintiff,                   ORDER THAT INMATE JERALD MORRIS
                                                      LARRY IS NO LONGER NEEDED AS A
11            v.                                      WITNESS IN THESE PROCEEDINGS, AND
                                                      THE WRIT OF HABEAS CORPUS AD
12   S. GOODWIN, et al.,                              TESTIFICANDUM IS DISCHARGED
13                       Defendants.
14

15            Plaintiff Jerald Morris Larry is a prisoner proceeding pro se in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            A settlement conference in this matter commenced on November 16, 2018. Inmate Jerald

18   Morris Larry, CDCR #AF-2424, is no longer needed as a witness in these proceedings, and the

19   writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

20
     IT IS SO ORDERED.
21

22   Dated:        November 16, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
